—Orders of disposition, Family Court, Bronx County (Marjory Fields, J.), both entered on or about December 22, 1998, insofar as appealed from, terminating respondent father’s parental rights to the subject children and committing their custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, upon a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
Clear and convincing evidence supports the finding that respondent neglected the children by failing to plan for their future. During the relevant time period, respondent failed to offer a viable resource for the children, or attend therapy for or even acknowledge his problem with domestic violence as initially required in order to be considered as a resource (see, Matter of Joseph Jerome H., 224 AD2d 224; Matter of Vincent Anthony C., 235 AD2d 283). There is also ample support for finding that, after five years in foster care, it is in the children’s best interests to be adopted by their foster family. We are not convinced otherwise by respondent’s participation in a domestic violence program after the fact-finding decision was rendered (see, Matter of Todd Anthony C., 220 AD2d 206; Matter of H. C. Children, 235 AD2d 358). Concur — Williams, J. P., Ellerin, Wallach, Lerner and Rubin, JJ.